Citation Nr: 1047814	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-11 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for headaches.

2. Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of a 
head injury.

3. Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a psychiatric 
disorder, to include chronic undifferentiated schizophrenia, 
major depression and psychosis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 24, 1980 to October 
22, 1980.  

This matter previously came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of the RO 
in St. Paul, Minnesota, which denied a petition to reopen claims 
of service connection for headaches, a head injury, and chronic 
undifferentiated schizophrenia, major depression and psychosis.

In a February 2009 decision, the Board denied the Veteran's 
petition to reopen claims of entitlement to service connection 
for headaches, residuals of a head injury, and a psychiatric 
disorder, to include chronic undifferentiated schizophrenia, 
major depression and psychosis.  The Veteran then appealed the 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In an August 2010 Order, the Court endorsed an August 
2010 joint motion for remand, vacated the February 2009 Board 
decision, and remanded the matter for compliance with the 
instructions in the joint motion.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A July 2000 decision of the Board denied the Veteran's claims 
of service connection for headaches and residuals of a head 
injury and denied his petition to reopen a claim of entitlement 
to service connection for a psychiatric disability.  

2. Additional evidence received since the July 2000 Board 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claim of 
service connection for headaches.  

3. The Veteran did not suffer a head injury in service, and to 
the extent he does have a history of head trauma, the evidence 
shows that such trauma occurred sometime after his separation 
from service.  

4. The preponderance of the evidence is against a finding that a 
chronic disability manifested by headaches had its onset in 
service, manifested within one year of service separation, or is 
otherwise related to the Veteran's active military service.  

5. Additional evidence received since the July 2000 Board 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claim of 
service connection for residuals of a head injury.  

6. The preponderance of the evidence is against a finding that 
residuals of a head injury other than headaches had their onset 
in service, manifested within one year of service separation, or 
are otherwise related to the Veteran's active military service.  

7. Additional evidence received since the July 2000 Board 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claim of 
service connection for a psychiatric disorder.  

8. The preponderance of the evidence is against a finding that a 
psychiatric disorder, to include chronic undifferentiated 
schizophrenia, major depression and psychosis, had its onset in 
service, that psychosis manifested within one year of service 
separation, or that a psychiatric disorder is otherwise related 
to the Veteran's active military service.  




CONCLUSIONS OF LAW

1. The July 2000 Board decision denying claims of service 
connection for headaches and residuals of a head injury and 
denying a petition to reopen a claim of entitlement to service 
connection for a psychiatric disability is final.  38 U.S.C.A. 
§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2. New and material evidence to reopen the claim of service 
connection for headaches, has been received, and therefore, the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).

3. A chronic disability manifested by headaches was not incurred 
in or aggravated by active military service, nor may headaches be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2010).

4. New and material evidence to reopen the claim of service 
connection for residuals of a head injury, has been received, and 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).

5. Residuals of a head injury other than headaches were not 
incurred in or aggravated by active military service, nor may the 
condition  be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2010).

6. New and material evidence to reopen the claim of service 
connection for a psychiatric disorder, has been received, and 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).

7. A psychiatric disorder, to include chronic undifferentiated 
schizophrenia, major depression and psychosis, was not incurred 
in or aggravated by active military service, nor may be it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.384 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).

Preliminarily, it is noted that the Veteran's petition to reopen 
his claims of service connection for headaches, residuals of a 
head injury and a psychiatric disorder has been granted, as 
discussed below.  As such, the Board finds that any error related 
to the VCAA on the application to reopen these claims is moot.  
See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in November 2005 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 
120-21.  This letter advised the Veteran of the information 
necessary to substantiate the claims, and of his and VA's 
respective obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence he could submit, which would be pertinent to his claims, 
and advised to send any medical reports that he had.  He was also 
told that it was ultimately his responsibility to support the 
claims with appropriate evidence.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability ratings or effective dates to be assigned 
are rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  In any event, it is noted 
that the Veteran was given proper notice in March 2006, April 
2006 and June 2006 letters and afforded ample opportunity to 
respond.  Subsequent to the issuance of these letters, the 
Veteran's claims were readjudicated in a March 2007 statement of 
the case (SOC) and April 2007 and July 2007 SSOCs.  Thus, there 
was no deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the claims file.  The Veteran's Social Security 
Administration records have also been associated with the file.  
Private medical records identified by the Veteran have been 
obtained, to the extent possible.  A July 2007 response from the 
Minnesota Department of Human Services, Health Information 
Management Services indicated that the Veteran's Willmar chart 
could not be located, but that his Anoka chart was available and 
could be released upon written authorization.  The Veteran was 
advised of this matter and provided a VA Form 21.4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs.  See SSOC, July 2007.  The Board 
observes that the Veteran has not responded accordingly.  
Although VA has a statutory duty to assist the Veteran in 
developing evidence pertinent to a claim, the Veteran also has a 
duty to assist and cooperate with VA in developing evidence; the 
duty to assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Therefore, the Board finds that the 
claims file contains all available evidence pertinent to the 
claim, as well as sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist the Veteran in 
obtaining all outstanding records.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Board concludes that an examination is not needed in this 
case because, as discussed in detail below, the evidence of 
record is against a finding that the Veteran suffered a head 
injury in service or that a disease or injury was otherwise 
incurred in service.  Indeed, the only evidence indicating the 
Veteran "suffered an event, injury or disease in service" is 
his own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The U.S. Court of Appeals 
for Veterans Claims has held, in circumstances similar to this, 
where the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial 
error in Board's statement of reasons or bases regarding why a 
medical opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the veteran's 
claim because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the veteran 
suffered an event, injury, or disease in service," is required 
to trigger VA's duties pursuant to § 5103A(d)); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the 
Secretary's obligations under § 5103A to provide a veteran with a 
medical examination or to obtain a medical opinion is triggered 
if the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claims since it could not provide 
evidence of a past event, which in this case would be the 
incurrence of a head injury in service.  Significantly, the Board 
has found the Veteran's lay assertions concerning an in-service 
head injury to be not credible.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Petition to Reopen

The Veteran contends that he has headaches, residuals of a head 
injury and a psychiatric disorder, to include chronic 
undifferentiated schizophrenia, major depression and psychosis, 
as a result of active service.  

The claim of service connection for a psychiatric disability was 
denied in a January 1992 rating decision.  The Veteran attempted 
to reopen the claim in May 1997.  A July 2000 Board decision 
denied the petition to reopen and also denied on the merits 
claims of service connection for headaches and residuals of a 
head injury.  This decision is final.  38 U.S.C.A. § 7104, 7105 
(West 2002); 38 C.F.R. § 3.104 (2010).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented or 
secured with respect to that claim.  38 U.S.C.A. § 5108; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 
140 (1991).  "New evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The 
new and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

In the case of any veteran who served for ninety days or more 
during a period of war, service connection may also be granted 
for psychosis, to include schizophrenia, or an organic disease of 
the nervous system, when it is manifested to a compensable degree 
within one year of separation from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 
3.309, 3.384 (2010).

The Board notes that personality disorders or congenital or 
developmental defects are not "diseases" for which service 
connection can be granted, and as a "matter of law" are not 
compensable disabilities.  38 C.F.R. § 3.303(c); Beno v. 
Principi, 3 Vet. App. 439, 441 (1992).  However, the VA Office of 
General Counsel has determined that service-connection may, in 
certain circumstances, be granted for "diseases (but not defects) 
of congenital, developmental or familial origin."  See VAOPGCPREC 
82-90 (July 18, 1990); see also 38 C.F.R. § 4.127.

With regard to congenital or developmental defects, the General 
Counsel has defined a "defect" as an imperfection or structural 
abnormality or condition which is more or less stationary in 
nature.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  The 
term "disease" had been defined as "any deviation from or 
interruption of the normal structure or function of any part, 
organ or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown."  Id.  
Notwithstanding the finding by the General Counsel that service 
connection may not be granted for a defect, service connection 
may be granted for a disability which is shown by the evidence to 
have resulted from a defect which was subjected to a superimposed 
disease or injury during service.  Id.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he experiences certain symptoms.  See, e.g., 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

a. Headaches and residuals of a head injury 

The Veteran's claims of service connection for headaches and 
residuals of a head injury were previously denied because the 
claimed conditions were not found to have been incurred or 
aggravated in service.  In order for the claims to be reopened, 
the Veteran must have submitted evidence showing that his 
headaches and residuals of a head injury are related to service.  

Since the July 2000 Board decision, the Veteran has submitted lay 
statements from [redacted], [redacted] and [redacted], which 
were received by the RO in July 2006.  These statements indicate 
that the Veteran suffers from headaches and that he takes pills 
to alleviate the pain.  The statement from [redacted] also 
reports that the Veteran's headaches began just two days after he 
got out of the service.  

Additionally, the RO has obtained a copy of the Veteran's Social 
Security Administration (SSA) disability file, which includes 
psychiatric examination reports dated in April 1993, April 1998 
and March 2003.  The SSA file also contains medical records from 
Central Minnesota Mental Health Center dated in September 1997, 
St. Cloud Hospital dated in 1997, Villa Fairmont Mental Health 
Center dated from 1984 to 1990, Alameda County Health Care 
Services Agency dated from 1984 to 1988, Alta Bates Hospital 
dated in July 1982, and Herrick Hospital and Health Center dated 
from 1987 to 1990.  These records reflect that the Veteran has 
reported a history of recurrent headaches.  The medical records 
from Herrick Hospital reveal that the Veteran reported that his 
headaches started a few years ago when he was hit repeatedly with 
a pistol and suffered a head injury as a result.  The April 1998 
and March 2003 psychiatric examination reports show the Veteran 
reporting a head injury in service, as well as a history of 
seizures.  

Moreover, the RO has obtained medical records from Central 
Minnesota Mental Health Center dated from April 1991 to October 
2000, and Central Minnesota Counseling Center dated in October 
2000 and August 2001.  A diagnostic assessment dated in April 
1998 shows the Veteran reporting a head injury in service, 
headaches since then, as well as a history of seizures.  

The Board finds that most of the aforementioned evidence is 
neither cumulative nor redundant of the evidence of record at the 
time of the prior final denial of the claims.  It is also noted 
that some of this evidence, particularly the July 2006 lay 
statement of [redacted], if credible, relates to an 
unestablished fact necessary to substantiate the claim for 
headaches, specifically, that the Veteran's headaches may be 
related to service.  Additionally, the April 1998 diagnostic 
assessment and the April 1998 and March 2003 SSA psychiatric 
examination reports, if credible, show that the Veteran's 
headaches and any residuals of a head injury, to include a 
seizure disorder, may have been incurred in service.  In this 
regard, evidence is weighed and credibility assessed after a 
claim is reopened.  See Justus v. Principi, 3 Vet. App. 510 
(1993).  When considered together with the evidence previously of 
record, the new evidence raises a reasonable possibility of 
substantiating the claims.  Accordingly, the claims are reopened 
with the submission of new and material evidence, and the Board 
will proceed to review the claims in light of all the evidence, 
new and old.  38 C.F.R. § 3.156.

As an initial matter, the Board is mindful of the Veteran's 
contentions that he suffered a head injury in service, which 
resulted in his currently claimed disabilities.  Specifically, 
the Veteran has reported that he was struck in the head with the 
butt of a gun by his drill sergeant, which knocked him 
unconscious for 3 to 4 minutes, caused a severe concussion and 
required hospitalization.  See SSA psychiatric examination 
report, March 2003; Diagnostic assessment, April 13, 1998; SSA 
psychiatric examination report, April 9, 1998.  

While the Board does not doubt the sincerity of the Veteran's 
belief that such an injury was incurred during his three-month 
period of military service, the record contains a number of 
inconsistencies that diminishes the reliability of his current 
recollections concerning in-service head trauma.  Significantly, 
inpatient treatment records from Herrick Hospital and Health 
Center dated in  June 9, 1987 show that the Veteran reported 
being "pistol whipped" at age 19 when he was an apartment 
manager and having had headaches ever since.  (The Board notes 
that based on the Veteran's date of birth and dates of service, 
this reported incident would have taken place, at earliest, 
almost a year after his service discharge.)  Records from the 
next day described recurrent headaches dating from a head injury 
two years ago when he was hit repeatedly with a pistol and had to 
be hospitalized for two weeks thereafter.  Records dated June 12, 
1987 show that the Veteran reported having been pistol-whipped 
five years ago, which knocked him unconscious for two or three 
hours and resulted in headaches ever since.  Herrick Hospital 
records show that upon subsequent admission in January 1988, the 
Veteran complained of recurrent headaches dating back to a head 
injury that occurred about 1985.  While the exact year of the 
head injury described in the aforementioned evidence cannot be 
ascertained given the various dates reported, the hospital 
records clearly and consistently show that such an incident took 
place after the Veteran was discharged from service.  

Additionally, although an April 1984 Alameda County psychiatric 
discharge summary report lists a diagnosis of headaches, noting 
that it is possibly secondary to post-concussive syndrome, there 
is no indication that such a concussion took place during 
service.  At best, an ER report from Alta Bates Hospital shows 
that the Veteran suffered baseball bat trauma to the left side of 
the facial area in July 1982.  Indeed, the earliest documented 
evidence of any complaints of headaches was upon hospitalization 
for psychiatric problems in September 1982, shortly after the 
baseball bat injury.  Moreover, while the Veteran reports that he 
was hospitalized and treated for a severe concussion after being 
knocked unconscious by his drill sergeant, there is no evidence 
any such treatment in his service treatment records, and none of 
the post-service medical records from the 1980s mention anything 
about an in-service head injury.  

Therefore, to the extent that the Veteran did suffer a head 
injury in the past, this injury is shown to have taken place 
sometime after his separation from service.  In this regard, the 
Board finds the Veteran's assertions as to in-service head trauma 
to be not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-
511 (1995) (credibility can be generally evaluated by a showing 
of interest, bias, or inconsistent statements, and the demeanor 
of the witness, facial plausibility of the testimony, and the 
consistency of the witness testimony).  Furthermore, the Board 
observes that the Veteran first reported an in-service head 
injury long after his service discharge.  In White v. Illinois, 
502 U.S. 346, 356, 112 S.Ct. 736 (1992), the United States 
Supreme Court held that statements made for the purpose of 
medical diagnosis or treatment are exceptionally trustworthy 
because the declarant has a strong motive to tell the truth in 
order to receive a proper diagnosis or treatment, as was the case 
when the Veteran underwent psychiatric evaluations on April 9, 
1998, April 13, 1998 and in March 2003.  However, when he filed 
his initial claim for VA benefits in November 1991, his interest 
in securing a favorable determination may have compromised the 
accuracy of his subsequently-reported head injury.  While the 
Board cannot reject a claimant's statements merely because he is 
an interested party, the claimant's interest may affect the 
credibility of his testimony.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  Here, not only was the Veteran an interested 
party when he began reporting the head injury caused by a drill 
sergeant in service, but this report conflicts with the other 
evidence of record, to include his earlier reports of a post-
service head injury caused by being hit with a pistol repeatedly.  

As to the onset of the Veteran's claimed headaches and residuals 
of a head injury, to include seizures, the Board is unable to 
find any evidence of these conditions in service.  The Veteran's 
service treatment records reflect treatment for a number of 
different medical conditions but are silent regarding any 
complaints, treatment or a diagnosis of headaches or seizures.  
The evidence fails to show that a disease or injury was incurred 
in service.  In addition, as the post-service medical records 
fail to indicate treatment for these conditions within one year 
of service discharge, in-service incurrence may not be presumed.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

After a thorough review of the claims file and full consideration 
of all the relevant evidence of record, the Board concludes that 
the preponderance of the evidence is against a finding that 
Veteran's headaches and residuals of a head injury are related to 
service.  Although the Veteran is shown to have a longstanding 
history of headaches as well as a history of seizures, there is 
no evidence establishing that that these conditions were incurred 
in service.  While the Veteran attributes his claimed 
disabilities to a past head injury, as discussed above, such an 
injury is shown to have taken place after discharge.  The Board 
has considered the lay statements from the Veteran's friends, 
particularly the July 2006 statement of [redacted], which 
attests that the Veteran's headaches began two days after he got 
out of the service.  However, the medical records dated in the 
1980s from Herrick Hospital show the Veteran dating the onset of 
his headaches back to a post-service head injury (from being 
"pistol-whipped").  In this regard, the Board finds Mr. 
[redacted]'s statement describing an event from over 25 years ago 
to be lacking in credibility, in particular, because it clearly 
conflicts with the credible medical evidence dated much closer in 
time to the Veteran's period of service.  See Caluza, supra.  
Overall, the evidence of record shows that the Veteran's claimed 
disabilities were not, and cannot be presumed to have been, 
incurred in service.  

In light of the foregoing, the Board concludes that service 
connection for headaches and residuals of a head injury is not 
warranted.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

b. Psychiatric disorder

The Veteran's claim of service connection for a psychiatric 
disability, to include chronic undifferentiated schizophrenia, 
major depression and psychosis, was previously denied because the 
claimed condition was not found to have been incurred or 
aggravated in service.  In order for the claim to be reopened, 
the Veteran must have submitted evidence showing that his 
psychiatric disorder is related to service.  

Since the July 2000 Board decision, the Veteran has submitted 
medical records from Central Minnesota Mental Health Center dated 
from April 1991 to October 2000.  Notably, an April 1998 
diagnostic assessment therein shows that the Veteran was 
diagnosed with residuals of paranoid schizophrenia and residuals 
of personality change due to closed head injury, unspecified 
type, and notes the possibility of there being an organic 
component to the Veteran's problems, given his report of past 
head injury and history of some seizures.  The RO has also 
obtained psychological evaluation reports dated in October 2000 
and August 2001 from Central Minnesota Counseling Center, which 
reflect diagnoses of residual type schizophrenia and adjustment 
disorder with mixed anxiety and depressed mood.  

In addition, as previously noted, the Veteran's SSA disability 
file contains medical records from Central Minnesota Mental 
Health Center dated in September 1997, St. Cloud Hospital dated 
in 1997, Villa Fairmont Mental Health Center dated from 1984 to 
1990, Alameda County Health Care Services Agency dated from 1984 
to 1988, Alta Bates Hospital dated in July 1982, and Herrick 
Hospital and Health Center dated from 1987 to 1990.  These 
records reflect extensive mental health treatment and various 
related diagnoses, including schizophrenia, mild mental 
retardation, and history of polysubstance abuse.  The SSA file 
also contains psychiatric examination reports dated in April 
1993, April 1998 and March 2003.  In particular, the April 1998 
examination report reveals diagnostic impressions of paranoid 
type schizophrenic reaction and mild PTSD.  The March 2003 report 
shows diagnostic impressions of major depressive disorder (with 
history of psychotic features), in partial remission, and anxiety 
disorder with features of generalized anxiety and PTSD; the 
Veteran was noted as having ongoing issues with anxiety and some 
signs of post-traumatic symptoms.  Both the April 1998 and March 
2003 SSA psychiatric examination reports show the Veteran 
relating a history of head trauma in service.  

The Board finds that most of the aforementioned evidence is 
neither cumulative nor redundant of the evidence of record at the 
time of the prior final denial of the claim.  It is also noted 
that some of this evidence, particularly the April 1998 
diagnostic assessment and the April 1998 and March 2003 SSA 
psychiatric examination reports, if credible, show that the 
Veteran has a psychiatric disorder, to include PTSD, that may be 
the result of in-service head trauma.  In this regard, evidence 
is weighed and credibility assessed after a claim is reopened.  
See Justus v. Principi, 3 Vet. App. 510 (1993).  When considered 
together with the evidence previously of record, the new evidence 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the claim is reopened with the submission of new and 
material evidence, and the Board will proceed to review the claim 
in light of all the evidence, new and old.  38 C.F.R. § 3.156.

The Veteran contends that he has a psychiatric disorder, to 
include chronic undifferentiated schizophrenia, major depression 
and psychosis, as a result getting struck in the head by his 
drill sergeant and suffering a severe concussion in service.  
However, as discussed in detail above, the Board has concluded, 
after a thorough review of the evidence of record, that the 
Veteran did not suffer a head injury in service.  To the extent 
he does have a history of head trauma, the evidence shows that 
such trauma occurred sometime after his separation from service.  
Accordingly, the Veteran's claimed psychiatric disorder, to 
include any PTSD symptoms, cannot be attributed to in-service 
head trauma.  

The Board has reviewed the claims file and is unable to find any 
evidence of schizophrenia, depression, psychosis or other 
acquired psychiatric disorder in service.  Service treatment 
records are silent regarding any complaints, treatment, a 
diagnosis, or symptoms indicative any of these conditions.  
Service personnel records show that, while attached to the 
Military Adjustment Unit (MAU) on August 11, 1980, during his 
first week of basic training, the Veteran was found to be lacking 
in self-confidence, immature, a slow learner, lacking in 
motivation, and exhibiting poor performance of duty.  Following 
four days of counseling and training, the Veteran showed 
admirable improvement in his problem areas and was recommended 
for retention in the Army to continue training in another unit if 
possible.  However, the Veteran was subsequently referred to the 
Community Mental Health Activity (CMHA) for evaluation on 
September 17, 1980.  At this time, it was noted that the Veteran 
was a recycle in his unit and was a potential recycle again.  The 
Veteran had a reported history of failure in school and of being 
placed in special education classes.  He appeared to be a slow 
learner with low intellectual functioning and was found to not 
possess the skills to adjust and function in basic training.  It 
was noted that the Veteran had already been sent to MAU and that 
he was now being recommended for administrative separation.  In 
this regard, the Board acknowledges that the Veteran's service 
personnel records do reflect that he had problems with being a 
slow learner and having low intellectual functioning, which 
ultimately resulted in an early discharge from service.  See 38 
C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  
Nevertheless, there is no evidence of treatment for 
schizophrenia, depression or psychosis in the service treatment 
records, nor is there any other indication of an acquired 
psychiatric disorder in service.  Moreover, records from Alameda 
County Health Care Services Agency show that during the course of 
psychiatric treatment in September and October of 1982, the 
Veteran reported having been discharged from the Army as 
"unsuitable."  There was no mention at the time of there being 
a history of psychiatric problems or any mental health treatment 
in service.  The evidence therefore fails to show that a 
psychiatric disorder had its onset in service.  In addition, as 
the post-service medical records fail to indicate treatment for 
psychosis within one year of service discharge, in-service 
incurrence may not be presumed.  See 38 U.S.C.A. §38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.384.  

Taking into account all the relevant evidence of record, the 
Board concludes that an acquired psychiatric disorder was not 
incurred in or aggravated by service.  Although the Veteran is 
shown to have been variously diagnosed with and treated for a 
number of psychiatric disorders over the years, including 
schizophrenia, depression and psychosis, there is no evidence 
showing that any of the disorders had their onset in service.  
Indeed, service records show that upon evaluation by the CMHA in 
September 1980, no psychiatric problems were noted.  Following 
discharge, the earliest documented evidence of mental health 
treatment is in September 1982, nearly two years after the 
Veteran's three-month period of service had ended.  Over the next 
few years, the Veteran was diagnosed with a number of different 
disorders, to include several acquired psychiatric disorders, 
personality disorders, substance abuse, learning disorder, and 
borderline intellectual functioning.  At times, the Veteran has 
also been assessed as having mild PTSD or as exhibiting signs of 
PTSD.  To the extent that the Veteran argues that he has PTSD 
based on an in-service stressor, specifically the claimed head 
injury, this argument must fail because, as already discussed, 
his reports of such an injury have been found to be not credible.  
Likewise, to the extent the April 13, 1998 diagnostic assessment 
acknowledges the possibility of there being an organic component 
to the Veteran's mental health problems given his report of a 
past head injury, these problems are nevertheless shown to be not 
related to service because there is no credible evidence of head 
trauma in service.  On the contrary, the evidence indicates that 
the Veteran suffered post-service facial trauma from a baseball 
bat in July 1982 and post-service head trauma from being 
"pistol-whipped" sometime in the 1980s.  Therefore, based on 
the reasons set forth above, the evidence of record shows that 
the Veteran's claimed psychiatric disorder was not, and cannot be 
presumed to have been, incurred in service.  

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for a 
psychiatric disorder, to include chronic undifferentiated 
schizophrenia, major depression and psychosis.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence to reopen the claim of service 
connection for headaches has been received; to that extent only, 
the appeal is granted.

Entitlement to service connection for headaches is denied.

New and material evidence to reopen the claim of service 
connection for residuals of a head injury has been received; to 
that extent only, the appeal is granted.

Entitlement to service connection for residuals of a head injury 
is denied.

New and material evidence to reopen the claim of service 
connection for a psychiatric disorder, to include chronic 
undifferentiated schizophrenia, major depression and psychosis, 
has been received; to that extent only, the appeal is granted.

Entitlement to service connection for a psychiatric disorder, to 
include chronic undifferentiated schizophrenia, major depression 
and psychosis, is denied.



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


